FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 13, 2021

                                     No. 04-21-00237-CV

                          JUBILEE ACADEMIC CENTER, INC.,
                                     Appellant

                                               v.

           SCHOOL MODEL SUPPORT, LLC D/B/A/ ATHLOS ACADEMIES,
                               Appellee

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-22759
                          Honorable Nicole Garza, Judge Presiding


                                        ORDER
        Appellee’s brief was originally due August 2, 2021. When neither the brief nor a motion
for extension of time was filed, the court ordered appellee’s brief filed by August 16, 2021.
        Appellee has filed a motion for a 30-day extension of time from the original deadline in
order to file the brief by September 1, 2021. We grant the motion and order appellee’s brief
filed by September 1, 2021.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of August, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court